Citation Nr: 0335493	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-01 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for post-
inflammatory melanosis of the right buttock.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that, among other things, confirmed and continued a 
noncompensable evaluation for service-connected post-
inflammatory melanosis of the right buttock.  The veteran 
appealed the September 1997 rating decision to the Board; the 
Board denied the claim for increase in a decision entered in 
February 1999.  

Thereafter, the veteran appealed the Board's February 1999 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 1999, the veteran's attorney and VA 
General Counsel filed a joint motion to vacate, among other 
things, that part of the Board's February 1999 decision that 
denied an increased rating for post-inflammatory melanosis of 
the right buttock.  By an Order dated in June 1999, the 
Court, among other things, vacated that part of the Board's 
February 1999 decision that denied an increased rating for 
service-connected post-inflammatory melanosis of the right 
buttock, and remanded the matter to the Board for 
readjudication.  In February 2000, the Board remanded this 
increased rating issue for additional development.


FINDINGS OF FACT

1.  A VA examination was required to determine whether the 
veteran met the criteria for an increased rating for post-
inflammatory melanosis of the right buttock; consequently, 
this evidentiary development was sought in a February 2000 
remand by the Board.

2.  Without good cause, the veteran failed to report for a VA 
examination scheduled in February 2002.


CONCLUSION OF LAW

An increased (compensable) rating for post-inflammatory 
melanosis of the right buttock is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118 (Diagnostic Codes 7805, 
7806) (2002); 38 C.F.R. §§ 3.655, 4.118 (Diagnostic Codes 
7805, 7806) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The RO has evaluated the veteran's post-inflammatory 
melanosis of the right buttock as non-compensably disabling 
under 38 C.F.R. § 4.118 (Diagnostic Code 7805) for scars, by 
analogy, because there is no specific diagnostic code 
specific to evaluation of melanosis.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49,590 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The Board also notes that the veteran was advised of 
the changes in the pertinent rating criteria in letters from 
the Board sent to the veteran in September 2002 and September 
2003.  As such, there is no prejudice to the veteran in the 
Board's consideration of his post-inflammatory melanosis of 
the right buttock under both sets of rating criteria.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the rating criteria in effect prior to August 30, 2002, 
a 10 percent evaluation was warranted for eczema with 
exfoliation, exudation, or itching if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118 (Diagnostic 
Code 7806) (2002).  A 30 percent evaluation required constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent evaluation required 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a condition that is 
exceptionally repugnant.  Id.

Under the rating criteria in effect prior to August 30, 2002, 
scars, superficial, poorly nourished, with repeated 
ulceration warranted a 10 percent disability rating under 
Diagnostic Code 7803.  38 C.F.R. § 4.118 (Diagnostic Code 
7803) (2002).  Under Diagnostic Code 7805, other scars were 
to be rated on the limitation of the part affected.  38 
C.F.R. § 4.118 (Diagnostic Code 7805) (2002).

Under rating criteria in effect from August 30, 2002, 
superficial, unstable scars warrant a 10 percent evaluation 
under Diagnostic Code 7803.  An unstable scar is one where, 
for any reason, there is frequent loss of skin over the scar.  
A superficial scar is not one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (Diagnostic Code 7803) 
(2003).

The revised criteria of Diagnostic Code 7805 are essentially 
the same as the former criteria for Diagnostic Code 7805 as 
other scars are to be rated on the limitation of the affected 
part.  38 C.F.R. § 4.118 (Diagnostic Code 7805) (2003).

Under the revised criteria for Diagnostic Code 7806, a 10 
percent rating is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118 (Diagnostic Code 
7806 (2003).  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
Id.  

In the veteran's case, service connection for post-
inflammatory melanosis of the right buttock has been in 
effect since July 1969; the disability was evaluated as non-
compensably disabling and this evaluation has remained in 
effect since that time.  In November 1996, the veteran filed 
the instant claim for an increased rating for the disability 
at issue.

In connection with his claim for an increased rating, the 
veteran was afforded a VA examination in August 1997 at which 
time the veteran did not have any complaints of residuals of 
post-inflammatory melanosis of the right buttock.  
Thereafter, when examined by VA in March 1998, there were no 
lesions noted on the buttocks.  Although the veteran 
indicated that the condition had spread, there was only a 
small lesion on the right index finger that was healing and 
some scaly skin present.  Although he reported that his 
hands, feet, knees, and elbows were affected, other than a 
small lesion on the right index finger, those areas were 
completely clear and free of lesions.  The examiner concluded 
that the veteran had hyperhidrosis, in remission.

When the case was last before the Board in February 2000, the 
Board found that a VA examination was warranted given that 
the veteran had previously reported that his service-
connected condition was worse during the summertime and in 
remission during cooler weather.  A new examination was 
necessary given the inadequacy of the veteran's most recent 
VA examination, which had been conducted during an inactive 
phase of the condition.

Following the Board's February 2000 remand, the RO sent the 
veteran a letter in March 2000, requesting that he provide 
information regarding his treatment for service-connected 
melanosis, including names and addresses of VA and non-VA 
providers who had treated the disorder, and approximate dates 
of treatment for that disorder.  The RO also informed the 
veteran that he needed to contact the RO when his post-
inflammatory melanosis of the right buttock was in active 
phase so that the RO could schedule an examination at that 
time to determine the severity of his condition.  The veteran 
did not respond.
 
The record reflects that the veteran had a VA consultation in 
November 2000; however, examination did not mention the 
buttocks.  The record further reflects that the veteran was 
thereafter scheduled for a VA examination in February 2002 
for the purpose of determining the degree of severity of the 
veteran's post-inflammatory melanosis of the right buttock.  
The veteran, however, failed to report for such examination 
without explanation.  Nevertheless, the record does show that 
he was later seen at the VA dermatology clinic in April 2002 
for skin problems other than post-inflammatory melanosis of 
the right buttock.  Moreover, the remaining VA treatment 
records do not contain evidence pertinent to evaluating post-
inflammatory melanosis of the right buttock under Diagnostic 
Code 7805 or any other diagnostic code.

In an April 2002 supplemental statement of the case (SSOC), 
the RO notified the veteran of his failure to report to the 
scheduled February 2002 VA examination and reiterated the 
information contained in the RO's March 2000 letter to the 
veteran.  The record reflects that the April 2002 SSOC was 
sent to the last known address of record for the veteran and 
was not returned as undeliverable.  

Thereafter, in September 2002 and September 2003, the Board 
sent the veteran letters, specifically setting forth the 
provisions of 38 C.F.R. § 3.655, and explaining that failure 
to report for examination could result in a denial of a claim 
for increase.  The Board informed the veteran that he or his 
representative could submit evidence or argument on the 
matter.  The provisions of 38 C.F.R. § 3.655 indicated that 
another VA examination would be rescheduled if he provided 
good cause for missing his last VA examination.  The veteran 
neither responded to the Board's letter nor provided any 
further evidence or argument on the matter.

Because the question of entitlement to an increased rating 
turns on whether the veteran meets the schedular criteria for 
a higher evaluation, and because an examination was required 
in order to determine whether he had in fact met those 
criteria, the benefit sought cannot be granted at this time.  

(a)	General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  ...

(b)	Original or reopened claim, or 
claim for increase. ... When the 
examination was scheduled in 
conjunction with ... a claim for 
increase, the claim shall be denied. 

38 C.F.R. § 3.655 (2003) (emphasis added).  

In this regard, the Board notes that, because the veteran's 
failure to report for the examination scheduled in February 
2002 is without explanation, it may be said that his absence 
from the scheduled examination was without good cause.  The 
RO noted the veteran's failure to report for examination in 
an April 2002 SSOC, but no explanation was thereafter 
received from the veteran or his representative.  The Board 
notes that, after the veteran failed to report for the 
scheduled VA examination, the Board also provided the veteran 
with the provisions of 38 C.F.R. § 3.655 in September 2002 
and September 2003.  Although the veteran was thereafter 
afforded an opportunity to present argument and/or evidence 
on the specific matter of why he failed to report, he did not 
respond.  

Because the examination scheduled for the veteran in February 
2002 (for which he failed to report) was scheduled in 
connection with his claim for an increased rating and was 
necessary in order to determine whether he was in fact 
entitled to a compensable rating for his disability, and as 
the veteran's absence without explanation from the scheduled 
examination in February 2002 in particular may be said to 
have been without good cause, and in light of the absence of 
any evidence to rebut the presumption that the veteran was 
properly informed of the date and time of the examination, 
see Mason v. Brown, 8 Vet. App. 44, 53-55 (1995), the Board 
finds that the provisions of 38 C.F.R. § 3.655 are applicable 
in this case and compel the denial of the veteran's claim.  
The claim of entitlement to an increased rating for post-
inflammatory melanosis of the right buttock is therefore 
denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

The Board finds that VA has complied with the notice 
requirements contained in the implementing regulations.  From 
the outset, the RO had informed the veteran of the bases on 
which it decided the claim and of the elements necessary to 
be granted the benefit sought.  Initially, the RO notified 
the veteran in September 1997 of the denial of his increased 
rating claim, and sent the veteran notice of such action in a 
letter dated that same month.  In response to his notice of 
disagreement, the RO issued the veteran a statement of the 
case (SOC) in January 1998, which addressed the entire 
development of his claim up to that point.  The SOC notified 
him of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
the issue.  

The record also reflects that the veteran was specifically 
advised in September 2002 of the information and evidence 
needed to substantiate his claim, and that the correspondence 
additionally informed him of what evidence VA was responsible 
for obtaining, and what evidence he was responsible for 
obtaining.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the January 
1998 SOC and April 2002 SSOC informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, the veteran was made aware, through the September 
2002 letter described above, of which evidence should be 
obtained by him and which evidence would be retrieved by VA.  
See Quartuccio, supra.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  The record reflects that the veteran was 
afforded a VA examination in August 1997 and March 1998, as 
well as a VA consultation in November 2000.  While these 
examinations do not provide evidence to support the claim for 
increase, as already discussed, the veteran has failed to 
attend a subsequent examination scheduled in connection with 
his claim.  In addition, and as also discussed above, in 
light of his failure to attend the February 2002 VA 
examination scheduled in compliance with the Board's February 
2000 remand, the provisions of 38 C.F.R. § 3.655 mandate the 
denial of his claim in this case.  The Board consequently 
finds that VA's duty to assist the veteran in this case has 
been fulfilled.


ORDER

An increased (compensable) rating for post-inflammatory 
melanosis of the right buttock is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



